Citation Nr: 0918873	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-35 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of burial benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The Veteran had active duty from July 1957 to July 1959.  He 
died November [redacted], 2006.  The appellant is the Veteran's 
sister.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty.

2.  The Veteran died with no service-connected disabilities, 
and lived in a non-VA facility prior to his death.

3.  At the time of his death, the Veteran was not in receipt 
of VA compensation or pension benefits, and did not have an 
original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to his death.

4.  At the time of the Veteran's death in November 2006, he 
was not in a VA facility or enroute thereto.

5.  The Veteran was buried in a national cemetery. 




CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial 
benefits have not been met. 38 U.S.C.A. §§ 2302, 7104 (West 
2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As regards the application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In this case, 
however, the law, and not the evidence is dispositive.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (noting that the VCAA is not applicable where the 
law, and not factual evidence, is dispositive); see also 
VAOPGCPREC 5-2004.  Accordingly, the Board finds that no 
further action is necessary, inasmuch as the VCAA is not for 
application in this case.



Analysis

With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. 
§ 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or, (2) the veteran had an original or reopened claim for 
either benefit pending at the time of the veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State. U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).  If a veteran dies en route while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

In the instant case, the record discloses that the Veteran 
died November [redacted], 2006, of intracerebral hemorrhage due to 
hypertension with diabetes mellitus contributing to death but 
not resulting in the underlying cause.  At that time of his 
death, he lived at a non-VA nursing home.

The record also reflects that the Veteran was not, at the 
time of his death, in receipt of VA service-connected or 
nonservice-connected benefits.

Thus, the record does not show, nor does the appellant 
contend, that the Veteran died while properly hospitalized by 
VA or while traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care.  
It also does not show (nor does the appellant contend) that 
the Veteran was in receipt of VA pension or compensation (or 
military retirement pay) at the time of his death.  
Additionally, there is no evidence that the Veteran had a 
pending claim for such benefits at the time of death or that 
he was a Veteran of wartime service.  Further, it is not 
shown (nor does the appellant allege) that the Veteran was 
discharged or released from active service for a disability 
incurred or aggravated in service.  Therefore, it is 
undisputed that the requirements for VA burial allowance have 
not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605(a).

Additionally, since August 2006, when a veteran dies from 
nonservice-connected causes, entitlement to a plot or 
interment allowance is subject to the following conditions: 
(1) the deceased veteran is eligible for burial in a national 
cemetery; (2) the veteran is not buried in a national 
cemetery or other cemetery under the jurisdiction of the 
United States; and (3) the applicable further provisions of 
38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610.  38 C.F.R.  
See § 3.1600(f).

In this case, the Veteran served on active duty, was entitled 
to burial in a national cemetery, and was in fact buried at 
Dayton National Cemetery.  Therefore, the appellant is not 
entitled to a plot or interment allowance.  See 38 C.F.R.
§ 3.1600(f).

The Board acknowledges the appellant's argument that she and 
her family were under the impression from the funeral 
director that the Veteran's expenses would be covered by VA.  
However, in the case at hand, the law is dispositive, and VA 
is bound by the statutes enacted by Congress.  38 U.S.C.A. § 
7104(c).  Under the circumstances, the appellant's claim for 
burial benefits must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER


Entitlement to burial benefits is denied.


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


